United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0430
Issued: September 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 26, 2017 appellant, through counsel, filed a timely appeal from an August 8,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish the expansion of the
acceptance of his claim to include the additional conditions of aggravation of degenerative disc
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

disease at L3-5 and L4-5, aggravation of mild facet arthropathy at L5-S1, radiculopathy, and
sciatica as causally related to his accepted June 18, 2014 employment injury.
FACTUAL HISTORY
On July 1, 2014 appellant, then a 48-year-old bulk mail dock clerk, filed a traumatic injury
claim (Form CA-1) alleging that on June 18, 2014, while at work, he strained his lower back after
lifting a trailer door. He stopped work and sought immediate medical treatment on the date of
injury.
By development letter dated July 8, 2014, OWCP informed appellant that the evidence of
record was insufficient to establish his traumatic injury claim. It advised him of the medical and
factual evidence needed. OWCP afforded appellant 30 days to submit the necessary evidence.
A June 18, 2014 emergency department discharge report reflected that appellant sought
treatment with Dr. David Scheffler, a doctor of osteopathic medicine, who diagnosed sacroiliac
inflammation.
In medical reports dated July 15 and September 16, 2014, Dr. Tiffany Williams, Boardcertified in physical medicine and rehabilitation, reported that appellant presented with complaints
of left-sided low back pain which started on June 18, 2014 while at work. Appellant reported that
on that date, he was opening a tractor trailer door when his back froze up. Dr. Williams noted that
appellant was evaluated in July for acute onset of left-sided low back pain with radiation of pain
into the left hip, buttock, and anterior thigh that started on June 18, 2014 while at work. A
September 15, 2014 magnetic resonance imaging (MRI) scan revealed degenerative disc disease
at L3-4 and L4-5, and mild facet arthropathy at L5-S1. Dr. Williams provided duty status reports
(Form CA-17) dated July 15 and September 16, 2014 documenting work restrictions for a
diagnoses of low back pain and leg weakness.
By decision dated October 16, 2014, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that his diagnosed conditions were causally related to the
accepted June 18, 2014 employment incident.
On November 12, 2014 appellant requested review of the written record before an OWCP
hearing representative.
In a September 16, 2014 diagnostic report, Dr. Ernest Madarang, a Board-certified
diagnostic radiologist, reported that a lumbar spine MRI scan revealed no high-grade central spinal
stenosis or foraminal narrowing, mild degenerative facet hypotrophy at L4-5 and L5-S1, and mild
degenerative disc disease at L2-3.
In an October 20, 2014 report, Dr. Williams noted an acute onset of low back pain and
radiation of pain in the left leg which started on June 18, 2014 while working. She related that
appellant had some resolution of symptoms, but continued to experience pain. Dr. Williams also
explained that appellant’s history, physical examination findings, and diagnostic studies revealed
likely etiologies of axial low back pain, degenerative disc disease at L3-4 and L4-5, mild facet
arthropathy at L5-S1, muscle strain in the lumbar region, and radicular like symptoms in the right
lower extremity. She provided work restrictions.
2

In a November 4, 2014 narrative report, Dr. Troy A. Burns, Board-certified in emergency
medicine, reported that appellant had been under his care since 2004 and was last evaluated on
June 23, 2014 following a June 18, 2014 work injury. Appellant experienced a sudden onset of
severe left low back and hip pain when bending over to open a semi-trailer door. He was treated
in the emergency department on that date and was subsequently referred to physical therapy.
By decision dated April 21, 2015, an OWCP hearing representative affirmed the
October 16, 2014 decision finding that the evidence of record failed to establish that his lumbar
injury was causally related to the accepted June 18, 2014 employment incident.
In medical reports dated November 17 and December 22, 2014, Dr. Williams diagnosed
low back pain, left SI joint arthropathy, facet arthropathy at L4-5 and L5-S1, lumbar muscle strain,
and spondylosis.
In an April 13, 2016 narrative report, Dr. Williams opined within a reasonable degree of
medical certainty that appellant lifting the trailer door on June 18, 2014 aggravated the diagnoses
of degenerative disc disease at L3-4 and L4-5 and mild facet arthropathy at L5-S1, causing
radiculopathy and sciatica after the injury. She further reported that this incident also caused a
lumbar strain. Dr. Williams noted that although the September 15, 2014 lumbar MRI scan showed
a degenerative condition, appellant was asymptomatic prior to the June 18, 2014 injury, leading
her to the conclusion that the injury aggravated the above diagnoses.
By decision dated July 6, 2016, OWCP accepted the claim for lumbar strain.
By decision dated July 6, 2016, OWCP vacated in part and affirmed in part the April 21,
2015 decision. It found that appellant had established a causal relationship between the June 18,
2014 employment incident and the diagnosis of lumbar strain. However, appellant failed to
establish causal relationship for the diagnoses of aggravation of degenerative disc disease at L3-4
and L4-5, aggravation of mild facet arthropathy at L5-S1, radiculopathy, and sciatica.3
On June 30, 2017 appellant, through counsel, requested reconsideration of the July 6, 2016
OWCP decision denying his claim for additional lumbar conditions. Counsel reported that the
claim should be expanded to include the additional conditions of degenerative disc disease at L3-4
and L4-5, mild facet atrophy at L5-S1, lumbar strain, radiculopathy, and sciatica as evidenced by
the medical reports of Dr. Williams and Dr. John W. Ellis, Board-certified in family medicine.
In a June 29, 2017 medical report, Dr. Ellis described the June 18, 2014 employment
incident when appellant was lifting a trailer door at work and felt sudden pain in his low back. He
noted that appellant experienced right low back pain approximately six years prior. Appellant was
treated with epidural injections and physical therapy and was subsequently asymptomatic two
months later. Dr. Ellis reported that he continued working heavy manual labor of opening and
shutting the mail door and a lot of bending and lifting without difficulty until the acute June 18,
2014 injury. He provided physical examination findings, a review of diagnostic testing, and
3

In another July 6, 2016 decision, OWCP determined that appellant was not entitled to continuation of pay during
his absence from work for the period June 19 through August 2, 2014. This issue is not before the Board on the
present appeal.

3

diagnosed sprain of ligament lumbar spine, muscle tendon unit strain of left back, and strain of left
iliolumbar ligament.
Dr. Ellis opined that appellant’s conditions and disability set forth in his findings arose out
of and in the course of appellant’s employment, and that employment factors and work duties
contributed to, aggravated, and/or caused his injuries. He explained that the lifting of the trailer
door caused a sudden increase of straining forces on the left iliolumbar and sacroiliac ligaments,
resulting in the need for emergency medical treatment. Dr. Ellis reported that the increased
pressure from the tight muscles in appellant’s back from the injury to the sacroiliac ligaments and
lumbar ligaments caused impingement of the left L5 and S1 spinal nerves. He noted that this was
very minor and there was no evidence of a herniated disc on physical examination or the MRI scan
study. Dr. Ellis noted that appellant injured his right low back about six years prior which was
indicative of a ligamentous injury. He opined that this was caused from his work of lifting doors
at the employing establishment and that appellant had been asymptomatic until the sudden injury
on the other side of his low back on June 18, 2014. Dr. Ellis noted that because appellant was able
to recover from the injury six years prior, it was indicative of a grade 1 strain whereas the June 18,
2014 injury was a grade 2 or 3 strain on the muscles, ligaments, and fibers in his left low back. He
reported that a grade 2 or 3 strain would result in the fibers being torn apart while a grade 1 strain
results in the fibers stretching.
In a July 3, 2017 note, Dr. Ellis reported that, if OWCP declined to accept appellant’s claim
for an obvious acute injury, he should consider filing an occupational disease claim (Form CA-2).
By decision dated August 8, 2017, OWCP affirmed the July 6, 2016 decision finding that
the medical evidence of record failed to establish causal relationship between the accepted June 18,
2014 employment injury and the additional conditions of aggravated degenerative disc disease at
L3-4 and L4-5, aggravated mild facet atrophy at L5-S1, radiculopathy, and sciatica.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish causal relationship between the condition alleged, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized

4

Supra note 2.

5

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

6

Michael E. Smith, 50 ECAB 313 (1999).

4

medical opinion evidence supporting such causal relationship.7 The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
The Board finds that appellant did not submit sufficient medical evidence to support the
expansion of his claim to include the additional conditions of aggravated degenerative disc disease
at L3-4 and L4-5, aggravated mild facet atrophy at L5-S1, radiculopathy, and sciatica were
causally related to the accepted June 18, 2014 employment injury.9
On the date of injury, appellant sought emergency medical treatment for complaints of low
back pain. While the emergency department discharge notes reflect immediate treatment for his
lumbar injury, the diagnosis provided was sacroiliac inflammation. This diagnosis is not at issue
in this appeal.
In medical reports dated July 15, 2014 through April 13, 2016, Dr. Williams described the
June 18, 2014 employment incident when appellant was lifting a trailer door and experienced low
back pain. In an April 13, 2016 narrative report, she opined within a reasonable degree of medical
certainty that lifting the trailer door on June 18, 2014 aggravated the diagnoses of degenerative
disc disease at L3-4 and L4-5 and mild facet arthropathy at L5-S1, causing radiculopathy and
sciatica following the injury. Dr. Williams further reported that this incident also caused a lumbar
strain. The Board finds that the opinion of Dr. Williams is not well rationalized. While she opined
that the diagnosed conditions were caused by the June 18, 2014 employment incident,
Dr. Williams failed to provide a sufficient explanation as to the mechanism of injury, namely, how
lifting a trailer door would cause or aggravate appellant’s degenerative lumbar conditions.10 She
explained that, although the September 15, 2014 lumbar MRI scan showed a degenerative
condition, appellant was asymptomatic prior to the June 18, 2014 employment injury, leading her
to conclude that the injury aggravated the above diagnoses. The Board has held that an opinion
that a condition is causally related because the employee was asymptomatic before the injury is
insufficient, without adequate rationale, to establish causal relationship.11 As noted by
Dr. Williams, the September 15, 2015 lumbar spine MRI scan revealed preexisting degenerative
7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

See Robert Broome, 55 ECAB 339 (2004).

10

S.W., Docket 08-2538 (issued May 21, 2009).

11

M.R., Docket No. 14-0011 (issued August 27, 2014).

5

conditions. However, she failed to discuss appellant’s medical history, did not address why his
complaints were not caused by his preexisting degenerative condition, or discuss whether his
preexisting injury had progressed beyond what might be expected from the natural progression of
that condition.12 As it is unclear if appellant’s injury was caused by the June 18, 2014 employment
incident, a result of a preexisting condition, or due to degenerative changes, a well-rationalized
opinion is particularly warranted when there is a history of a preexisting condition.13 Without
explaining how physiologically the movements involved in the June 18, 2014 employment
incident caused or contributed to the diagnosed conditions, Dr. Williams’ opinion is equivocal in
nature and of limited probative value.14
The Board further finds that Dr. Ellis’ June 29, 2017 report fails to establish that appellant’s
alleged additional lumbar conditions are causally related to the accepted employment injury.
Dr. Ellis diagnosed sprain of ligament lumbar spine, muscle tendon unit strain of left back, and
strain of left iliolumbar ligament. He opined that appellant’s conditions set forth in his diagnosis
findings arose out of and in the course of appellant’s employment, and that employment factors
and work duties contributed to, aggravated, and/or caused his conditions. The Board notes that
Dr. Ellis’ opinion pertaining to causation and the mechanism of injury relates to the diagnosed
conditions of lumbar and ligament sprain. As noted above, OWCP already accepted the claim for
lumbar sprain. However, Dr. Ellis failed to provide a rationalized opinion pertaining to causal
relationship for the additional conditions of aggravated degenerative disc disease at L3-4 and L4-5,
aggravated mild facet atrophy at L5-S1, radiculopathy, and sciatica.
Dr. Ellis reported that the increased pressure from the tight muscles in his back due to
injury to the sacroiliac ligaments and lumbar ligaments caused impingement of the left L5 and S1
spinal nerves. However, as he reported this to be very minor with no evidence of herniated disc
on physical examination or MRI scan, it is unclear what objective evidence exists to indicate that
the preexisting degenerative conditions were caused or aggravated by the June 18, 2014
employment incident. It appears that the physician can only relate causal relationship of the
preexisting degenerative conditions through subjective means based on the longevity of appellant’s
symptoms. Dr. Ellis failed to identify objective evidence via clinical studies and examination
findings to provide support for the additional lumbar conditions. He further failed to discuss
whether appellant’s preexisting injuries had progressed beyond what might be expected from the
natural progression of that condition.15 As Dr. Ellis failed to provide a fully-rationalized opinion
causally relating appellant’s degenerative lumbar injuries to the accepted June 18, 2014
employment injury, his medical report fails to establish additional work-related injuries.16

12

R.E., Docket No. 14-0868 (issued September 24, 2014).

13

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

14

See L.M., Docket No. 14-0973 (issued August 25, 2014); R.G., Docket No. 14-0113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-0548 (issued November 16, 2012).
15

Supra note 12.

16

S.R., Docket No. 12-1098 (issued September 19, 2012).

6

The remaining medical evidence of record is also insufficient to establish appellant’s claim.
Dr. Burns’ November 4, 2014 report noted the onset of severe left low back and hip pain following
the June 18, 2014 employment incident when bending over to open a semi-trailer door. The Board
has consistently held that pain is a symptom, rather than a compensable medical diagnosis.17 As
Dr. Burns is attributing appellant’s symptoms to his employment duties rather than the diagnosed
medical conditions, his opinion on causal relationship is of limited probative value.18
Dr. Madarang’s September 16, 2014 report is also insufficient to establish appellant’s
claim as he merely interpreted diagnostic studies and provided no opinion on the cause of
appellant’s claimed conditions. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value.19 Any
medical opinion evidence appellant may submit to support his claim should reflect a correct history
and offer a medically sound explanation by the physician of how the specific employment incident,
in particular physiologically, caused or aggravated the claimed conditions.20
On appeal counsel for appellant argues that the medical reports establish that appellant’s
claim should be accepted for additional diagnosed conditions. An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal relation.21
Appellant’s honest belief that his accepted employment incident aggravated his degenerative
lumbar conditions, however sincerely held, does not constitute the medical evidence necessary to
establish causal relationship.22 The Board finds that the record lacks rationalized medical evidence
establishing causal relationship between the accepted June 18, 2014 employment injury and the
additional conditions of aggravated degenerative disc disease at L3-4 and L4-5, aggravated mild
facet atrophy at L5-S1, radiculopathy, and sciatica.
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish the expansion
of the acceptance of his claim to include the additional conditions of aggravated degenerative disc
disease at L3-4 and L4-5, aggravated mild facet atrophy at L5-S1, radiculopathy, and sciatica as
causally related to the accepted June 18, 2014 employment injury.

17

C.F., Docket No. 08-1102 (issued October 10, 2008).

18

Supra note 12.

19

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

20

Supra note 8.

21

D.D., 57 ECAB 734 (2006).

22

See J.S., Docket No. 17-0967 (issued August 23, 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 8, 2017 is affirmed.
Issued: September 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

